Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION

1.  The following is a NON-FINAL Office Action in response to the communicationreceived on 10/20/22. Claims 1-7, 9-18, 20-22 are now pending in this application. 
2.    A request for continued examination (RCE) under 37 CFR 1.114, including thefee set forth in 37 CFR 1.17(e), was filed in this application AFTER FINAL rejection.Since this application is eligible for continued examination under 37 CFR 1.114, and thefee set forth in 37 CFR 1.17(e) has been timely paid, the FINALITY of the previousOffice Action has been WITHDRAWN pursuant to 37 CFR 1.114. Applicant'ssubmission filed on 10/20/22 has been entered. 
Response to Amendments 
3. Applicants Amendment has been acknowledged in that: Claims 1-3, 5-7, 9-10, 12-18, 20-22 have been amended; claims 8, 19 are cancelled, hence such, claims 1-7, 9-18, 20-22 are now pending in this application. 




                                                       Response to Arguments
Applicant argues#1
Regarding Claim 1, Applicant submits that claim 1 has been suitably amended to clearly bring out features that demonstrate that the claimed processor is a specifically programmed processor and that the claimed subject-matter is integrated to a practical application. 

At page 18 of the OA, it is mentioned that a human will be able to carry out the claimed steps via pen and paper, and “outside of memory storing program instructions, a processor configured to execute program instructions stored in the memory, nothing in the claim precludes the steps from being practically performed in the human mind”.

At page 19 of the OA, it is stated that judicial exception is not integrated into practical application. It is further stated that claims link the use of judicial exception to a particular field of use.

Applicant respectfully disagrees with the Examiner for reasons advanced herein below:

Applicant submits that at page 18 and throughout the office action it is alleged that the claims are directed to a mental process that can be performed in the human mind or by a human using a pen and paper. Applicant respectfully submits that the claims have been amended to clearly demonstrate the significant technological advancement in the field of application maintenance, particularly, application service management. Applicant submits that amended claim 1 when construed as a whole cannot be said to be a mental process that can be performed in the human mind or by a human using a pen and paper. Amended claim 1 offers a technical solution rooted in computer technology to overcome drawbacks of traditional application maintenance which, inter alia, only permits limited visibility with regard to prioritization of problem solving in a typical application maintenance process, is time consuming and involves manual interventions (See para [0005 and 0006] of applicant’s filed specification). Paragraph [0006] of the Applicant’s filed specification illustrates the need of systems to bring down redundant processes and its processing time, along with elimination of manual activities. The claimed invention, as recited in amended claim 1, solves the problem mentioned above by way of the claimed system for application management.

In particular, amended claim 1 overcomes the drawbacks associated with traditional application maintenance by providing for faster processing time, providing better insights and resolution of incidents and eliminating manual interventions. Applicant submits that amended claim 1 contributes to an improvement in the functioning of technology (i.e., software installed in a computer/mobile device), by way of the claimed features executed by the specifically programmed processor for reasons furnished in detail herein below.
Examiner Response
Examiner respectfully disagrees.
Applicant argues that “application maintenance” technology is improved upon.
Applicant points to paras 5&6 of the specification for evidence.
Paras 5&6 of the spec are reproduced below:
[0005] Thus, application maintenance cost increases exponentially besides making application increasingly rigid towards any functional changes. This affects the agility of the organization to launch new products/services in market; limiting their capability to attract/retain market share. In the background of foregoing limitations of traditional maintenance and debt management mode, there exists a need for a system and method that can suitably make applications fit for use and fit for purpose at lower cost, and develop an adaptive plan to assure maximum performance of services for which it was developed.

[0006] The primary object of the present disclosure is to provide a system and method for application debt management and maintenance in a better informed and more financially viable way.


There is no technical explanation of the asserted improvement (improvement of applicant maintenance technology), in the specification or recited in the claims.

The rejection is maintained.


Applicant argues#2
Applicant submits that claim 1 has been amended to clearly demonstrate that the claimed processor is not a generic processor. In fact, the claimed processor is a specific processor which is built with a continuous learning methodology to train the processor by enriching machine learning-based rules and parameters by reading a ticket pattern on a set frequency and redefining machine learning- based classification rules, to create a healing and an automation ticket, as recited in amended claim 1 (See, for instance, paragraph [0039] of the Applicant’s filed specification).

Applicant submits that, therefore, the processor recited in amended claim 1 cannot be said to be a mere nominal recitation of a generic processor carrying out conventional computer functions. In fact, the claimed processor as recited in amended claim 1 is central to the invention and carries out functions (claimed features) that are beyond a normal interaction between a program and a computer system. Applicant further submits that it is the claimed processor that executes the acts of the claimed system, as recited in amended claim 1 for application maintenance which by way of the claimed features make the application fit for use or purpose for enhanced operational performance e.g., by eliminating need to re-invent processes to identify sources of application issues, deciding issues that are worth addressing first, and eliminating the need to individually fix multiple issues caused by common causes (See, for instance, para [0045] of the Applicant’s filed specification).

 As such, Applicant submits that the claimed invention, as recited in amended claim 1, is integrated with a practical application of application maintenance. The claimed invention, as recited in amended claim 1, provides for automatically eliminating debts of known nature from being reprocessed in applications, and as such affords improved resolution time, response time, request fulfilment time etc., which propels delivery of services faster (See, Paragraph [0003] of the applicant’s filed specification). In other words, the claimed invention, as recited in amended claim 1, provides for increased application service levels which improve performance through reduced outages and slowdowns.

To this end, paragraph [0045] of the Applicant’s filed specification discusses that “The platform driven ML algorithm, therefore, effectively finds, categorizes and remediate problems in a repeatable, consistent manner that delivers predictable, verifiable results with respect to application behavior. This eliminates the need to constantly re-invent processes to identify the sources and costs of application issues, to decide which are worth addressing first, and individually fix multiple issues caused by common causes”. This disclosure illustrates that the claimed invention solves the problem of eliminating the need of redundant manual work and automates ticket data classification, analysis and resolution and increases application lifetime. The solution offered by amended claim 1 is a result-oriented approach wherein the problem of consumption of processing time is reduced and manual intervention is eliminated to a greater extent.

Therefore, it is submitted that amended claim 1 and dependent claims thereon cannot be said to be mere abstract idea, since the claimed features are technically implemented in a real- world application and adds significantly more to the alleged abstract idea.

Applicant submits that the claimed processor qualifies as a special-purpose hardware which creates a means for training the claimed system by employing artificial intelligence (AI)/ machine learning (ML) driven techniques, to implement the claimed functions, in the manner as recited in amended claim 1.


Examiner Response
Examiner respectfully disagrees.

Applicant is pointed to paras 17,18, 24 and para 45 of the specification, which is reproduced below:
0017] The present disclosure is described below with reference to methods and systems in accordance with general embodiments for auto-pilot application debt management. The instructions may be loaded into the system, which when executed upon such a computer- implemented system - a general-purpose computer or a special purpose hardware based computer systems, creates means for training the system and implementing functions of various modules hosted by the system. It has to be understood and acknowledged for this specification and claims, that the terms “ticket data” or debt are interchangeably used.


 [0018] According to its major aspects as broadly stated, the present disclosure in its preferred form provides a system and method for application debt management. More precisely, the system enables application maintenance to make the applications “fit for use” and “fit for purpose”, and delivers maximum performance for set of services for which it was developed. This allows the leaders in making better decisions as they quantifiably understand and assess various application maintenance debts and their impact on organization. In one preferred aspect of present disclosure, the system and method employs artificial intelligence (AI) / machine learning (ML) driven techniques to reduce the non-discretionary spend on application maintenance activity. 

 
[0024] In next working embodiment, such a pre-processed ticket data is tokenized to extract the nature of work. In one exemplary embodiment, the debt engine 20, equipped with best fit algorithms such as Latent Semantic Analysis machine learning (ML) algorithm, Graphical clustering, DBScan clustering, Association Rule mining, Stratified sampling, SVM classifier, IDF based information extractor, Jaccard similarity, rule based classification and the like. These best- fit algorithms configured debt engine 20 to ably recognize the issues, cleanly categorize the patterns, debt rule extraction and classification within the processed ticket data. Also, they applied based on customer’s context. This is followed by a classification of ticket data, based on the issue and nature of resolution provided, by an ML enabled debt classifier 21 (as shown in Fig.1), into either of technical, functional, operational, knowledge debt categories and probable debt treatment mechanisms such as avoidable and automatable debts for application.

[0045] The platform driven ML algorithm, therefore, effectively find, categorize and remediate problems in a repeatable, consistent manner that delivers predictable, verifiable results with respect to application behavior. This eliminates the need to constantly re-invent processes to identify the sources and costs of application issues, to decide which are worth addressing first, and individually fix multiple issues caused by common causes



It can be seen from the instant specification that there is no technical explanation of the asserted improvement (a specific processor/machine learning techniques) and reflected in the claims. The additional elements in the claim (processor, machine learning techniques), are all computing components that are operating their ordinary capacity, and are recited at a high level of generality, and as such are being used as a tool to implement the steps of the identified abstract idea. Therefore there are no additional elements in the claims that are indicative of integration into a practical application and that are significantly more than the identified abstract idea.


Furthermore, the additional element of the processors in not a particular machine
Applicant is directed to the MPEP:
MPEP 2106.05(b) states 
I  THE PARTICULARITY OR GENERALITY OF THE ELEMENTS OF THE MACHINE OR APPARATUS
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines). One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept). 
In the instant invention “the processor” is a general purpose computer, which is operating in its ordinary capacity and is being used as tool to implement the steps of the identified abstract idea.
The rejection is maintained.


Applicant argues#3
In summary, Applicant respectfully submits that the pending claims include at least (1) improvements to the technical field; (2) meaningful limitations beyond generally linking an abstract idea to a generic computer structure performing generic computer functions; and (3) a “new and useful application” in the physical realm.

Amended claims 12 has similar limitations, mutatis mutandis, and for similar reasons, amended claim 12 and the dependent claims thereon cannot be said to reciting an abstract idea per se.

As such the Examiner is requested to withdraw the rejection under section 35 USC 101
Examiner Response
Examiner respectfully disagrees.
These arguments have been addressed above with respect to Applicant argues#1-2 above.
The rejection is maintained.







Applicant argues#4

Claims 1-22 are rejected under 35 USC 112. At page 22 of the OA, it is stated that “it is unclear how the processor is being trained. Where are the inputs to the machine learning? How does the training of the processor relate to create healing and automation ticket?” 
Applicant submits that claim 1 has been amended to clearly demonstrate how the claimed processor is trained and how the training of the processor relates to create healing and automation ticket.


The office action at page 22 also states that claim 1 is not clear in terms of correlation between the terms the eliminable ticket data, healing ticket and automation ticket. Applicant submits that clarifying amendments have been made to claim 1 to clearly bring out correlation between eliminable ticket data, healing ticket and automation ticket and the technical implementation thereof.

As such the Examiner is requested to withdraw the rejection under section 35 USC 112 and place the amended claims in condition for allowance.
Examiner Response
The 35 U.S.C 112 2nd rejection for claims 1-22 is hereby withdrawn.
However, based on the amendments to the claim, a new 35 U.S.C 112 rejection is provided below.
Claim Rejections - 35 USC §101
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 1-7, 9-18, 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are either directed to a system or method, which is one of the statutory categories of invention. (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to method claim 12.
 Claim 1 recites: 
A system for application maintenance, the system comprising: 
a memory that store program instructions for performing application maintenance;
 a processor configured to execute the program instructions stored in the memory,
wherein the processor is built with a continuously learning methodology to train the processor by enriching machine learning-based rules and parameters, wherein enriching the machine learning-based rules and parameters includes reading a ticket pattern on a set frequency and redefining machine learning-based classification rules to create a healing and an automation ticket, and
wherein following the training, the processor is configured to: 
	read ticket data and operational data to identify issues from the ticket and operational data based on captured attributes of the ticket data and operational data;
 automatically classify the identified issues into one or more categories based on a first set of parameters and machine-learning-based classification rules; 
 prioritize the classified issues based on a second set of parameters.; and
wherein the trained processor determines when a past experience is applicable to the prioritized classified issues;
and wherein on the basis of the determination, the trained processor creates the healing ticket and the automation ticket by mapping an eliminable ticket data associated with the prioritized classified issues, with an existing healing ticket and an automation ticket respectively based on a plurality of parameters related to multi-dimensional flexible ticket attributes previously used for training the processor,
and wherein the trained processor automatically delinks the eliminable ticket data from the created healing ticket and the automation ticket respectively in the event a change in pattern associated with the ticket data and the operational data or a combination thereof is determined.
The limitations from claim 1, (read ticket data and operational data to identify issues from the ticket and operational data based on captured attributes of the ticket data and operational data; automatically classify the identified issues into one or more categories based on  a first set of parameters and machine-learning-based classification rules;  prioritize the classified issues based on a second set of parameters.; and determines when a past experience is applicable to the prioritized classified issues; and wherein on the basis of the determination, creates the healing ticket and the automation ticket by mapping an eliminable ticket data associated with the prioritized classified issues, with an existing healing ticket and an automation ticket respectively based on a plurality of parameters related to multi-dimensional flexible ticket attributes previously used), which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a mental process, more specifically, a concept performed in the human mind of analyzing and classifying ticket data for the creation of healing and automation ticket. A human is able to carry out all of these steps via pen and paper.  
Outside of a memory storing program instructions; a processor configured to execute program instructions stored in the memory, nothing in the claim precludes the steps from being practically performed in the human mind.
Additionally, the mere nominal recitation of a generic processor does not take the claim limitation out of the mental process group.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation a certain method of a concept performed in the human mind, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Therefore Claims 12 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).
The additional elements from claim 1 (the processor and machine learning techniques) are computing components recited at a high level of generality, and as such are being used as a tool to implement the steps of the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of integration into a practical application.
The additional elements from claim 1 (the training of the processor using continuous learning, and reading and classifying ticket data) is generally linking the abstract idea (analyzing and classifying ticket data for the creation of healing and automation ticket) to a particular technological environment (machine learning technology) see MPEP 2106.05(h).
Therefore there are no additional elements in the claim that amounts to no more than generally liking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Therefore claims 1,12 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1,12 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2-7, 9-11, 13-18, 20-22 which further define the abstract idea that is present in their respective independent claims 1,12 and thus correspond to a Mental Process and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 2-7, 9-11, 13-18, 20-22 are directed to an abstract idea. Thus, claims 1-7, 9-18, 20-22 are not patent-eligible.



                           Claim Rejections- 35 U.S.C § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.         Claims 1-7, 9-18, 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims recite:
            Regarding claim 1, applicant does not have support in the specification for the limitations: “wherein following the training, the processor is configured to: read the-ticket data and operational data to identify issues from the ticket and operational data based on the-captured attributes of the ticket data and operational data; automatically classify the identified issues into one or more categories based on a first set of parameters and machine-learning-based classification rules; and prioritize the classified issues based on a second set of parameters, wherein the trained processor determines when a past experience is applicable to the prioritized classified issues; and wherein on the basis of the determination the trained processor creates the healing ticket and the automation ticket; by mapping an wherein eliminable ticket data associated with the prioritized classified issues with an existing healing ticket and an automation ticket respectively, based on a plurality of parameters related to multi- dimensional flexible ticket attributes previously used for training the processor, and wherein the trained processor automatically delinks the eliminable ticket data from the created healing ticket and the automation ticket respectively in the event a change in pattern associated with the ticket data and the operational data or a combination thereof is determined.”

The instant specification discloses in paragraphs 24, 35, 38 which is reproduced below: 
[0024] In next working embodiment, such a pre-processed ticket data is tokenized to extract the nature of work. In one exemplary embodiment, the debt engine 20, equipped with best fit algorithms such as Latent Semantic Analysis machine learning (ML) algorithm, Graphical clustering, DBScan clustering, Association Rule mining, Stratified sampling, SVM classifier, IDF based information extractor, Jaccard similarity, rule based classification and the like. These best- fit algorithms configured debt engine 20 to ably recognize the issues, cleanly categorize the patterns, debt rule extraction and classification within the processed ticket data. Also, they are applied based on customer’s context. This is followed by a classification of ticket data, based on the issue and nature of resolution provided, by an ML enabled debt classifier 21 (as shown in Fig. 1), into either of technical, functional, operational, knowledge debt categories and probable debt treatment mechanisms such as avoidable and automatable debts for application.
[0035] The ML algorithm of the debt engine 20 allows above discussed noise elimination, token extraction and debt classification specific to customer’s context and requirements. Drawing from above, the debt classifier 21 is configured to classify debts in one of pre-determined categories as shown in Table 7 below. The debt classifier 21 has the customization capability to read through various ticket data attributes of customer’s choice.

[0038] Debt classifier 21 holds the extensive learning web 24 of clusters and rule engine for various domains and technologies. In one general embodiment, in an event an input file is received, it is determined if a past experience can be applied on such input file. Based on such prior experience, the input file is mapped as one of “having experience” or “not-having-experience”. In one exemplary embodiment, the not-having-experience mapped input file is classified based on inputs from a subject matter expert. Debt classifier 21 is built with continuous learning methodology, which keeps enriching the rule definition on reading the ticket pattern on set frequency and redefining the classification rules. 


These paras of the instant specification disclose that the “ML enabled Debt classifier” is built with a continuous learning methodology, which keeps enriching the rule definition on reading the ticket pattern on set frequency and redefining the classification rules. The debt classifier is configured to classify debts into predetermined categories. However the specification does not disclose after the training is complete the “read, automatically classify, prioritize, creating and delinking steps occur.




Therefore the specification, does not support for the limitations, “ wherein following the training, the processor is configured to: read the-ticket data and operational data to identify issues from the ticket and operational data based on the-captured attributes of the ticket data and operational data; automatically classify the identified issues into one or more categories based on a first set of parameters and machine-learning-based classification rules; and prioritize the classified issues based on a second set of parameters, wherein the trained processor determines when a past experience is applicable to the prioritized classified issues; and wherein on the basis of the determination the trained processor creates the healing ticket and the automation ticket; by mapping an wherein eliminable ticket data associated with the prioritized classified issues with an existing healing ticket and an automation ticket respectively, based on a plurality of parameters related to multi- dimensional flexible ticket attributes previously used for training the processor, and wherein the trained processor automatically delinks the eliminable ticket data from the created healing ticket and the automation ticket respectively in the event a change in pattern associated with the ticket data and the operational data or a combination thereof is determined.”

       Clams 2-7, 9-11 are being rejected using the same rationale as claim 1, as they fail to cure the deficiency of claim 1.
     Claim 12 recites the same limitations as claim 1, and therefore is being rejected using the same rationale as claim1.
       Clams 13-18, 20-22 are being rejected using the same rationale as claim 12, as they fail to cure the deficiency of claim 12.





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-7, 9-18, 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, which recites, “wherein the processor is built with a continuously learning methodology to train the processor by enriching machine learning-based rules and a parameters..”
It is unclear how the processor is being trained with continuously learning methodology.
Machine learning/artificial intelligence models are typically trained on previously inputted data. 
The claim recites, “train the processor by enriching machine learning-based rules”. 
How is the processor being trained, by enriching machine learning based rules?
Where in the claim is the machine learning model/machine that is actually being trained? 
Appropriate correction is required.
     Clams 2-7, 9-11 are being rejected using the same rationale as claim 1, as they fail to cure the deficiency of claim 1.
     Claim 12 recites the same limitations as claim 1, and therefore is being rejected using the same rationale as claim1.
       Clams 13-18, 20-22 are being rejected using the same rationale as claim 12, as they fail to cure the deficiency of claim 12.



                                                          CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        12/14/2022